Citation Nr: 9924555	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  93-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1943.  He died in June 1990.  The appellant is the widow of 
the veteran.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San 
Francisco, California.  Thereafter, the RO was moved to its 
current location in Oakland, California. 

The appellant's claim was Remanded by the Board for further 
development in September 1995.  That development has been 
completed to the extent possible and the appellant's claim is 
ready for review by the Board.

In a December 1998 letter the appellant informed the RO that 
she was not claiming that the veteran's cause of death was 
due to smoking.


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a direct service connection claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where a determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464 (1998).

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death. 38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In 
order to be service-connected, a disability must have been 
incurred in or aggravated by service, or proximately due to a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310, 
3.312 (1998).  

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  She maintains 
that the veteran was discharged from service due to a medical 
disability which resulted in his death many years later.  The 
appellant believes that her claim is supported by the letters 
that the veteran wrote home to his mother during service and 
by a statement from Kenneth H. Mullen, M.D.

The RO was unable to obtain the veteran's service medical 
records, which were apparently destroyed in a fire.  The 
claims file does contain a copy of an October 1943 honorable 
discharge certificate.  This certificate indicates that the 
veteran was released due to failure to meet minimum 
standards.

Copies of letters from the veteran to his mother in 1943 
indicate that the veteran was hospitalized in service and 
that he was being "washed" out of service.  The veteran 
stated that he was hospitalized due to nerves.  He also 
stated that he thought that he had high blood pressure.  

The claims file contains private medical records dated from 
September 1968.  These records show that the veteran had a 
myocardial infarction in September 1968.  Attempts to obtain 
medical records dated prior to September 1968 were 
unsuccessful.

A September 1970 VA examination revealed that the veteran had 
arteriosclerotic heart disease with myocardial infarction.

By rating action in 1970, the veteran was granted pension 
benefits due to non service-connected arteriosclerotic heart 
disease with myocardial infarction.

Private hospital records reveal that the veteran experienced 
a hemorrhagic cerebrovascular accident in May 1990.  The 
veteran died at the private hospital on June 2, 1990.  The 
final diagnoses were thalamic infarct, chronic and malignant 
hypertension, and acute progressive renal failure.  The 
veteran's death certificate indicates that the veteran died 
as a result of respiratory failure, due to increased 
intracranial pressure, due to midbrain cerebral infarction.  
Other significant conditions contributing to death but not 
related to the immediate cause of death were noted to be 
hypertension and smoking.  The death certificate indicates 
that an autopsy was not performed.  Service connection had 
not been established for any disability at the time of the 
veteran's death.

The claims file contains an October 1991 statement from 
Victoria Bruno, a nursing supervisor for Kenneth H. Mullen, 
M.D.  She stated that the immediate cause of the veteran's 
death was a cerebrovascular accident and respiratory failure 
which directly resulted from longstanding arteriosclerotic 
heart disease, peripheral vascular disease and hypertension.  
She noted that disease to the extent of the veteran's took 
many years to develop before it causes death.  She thought 
that if the veteran's medical records over the past 40 years 
were examined they would show that he had been treated for 
those conditions all along.  She thought that VA should 
reconsider the appellant's claim.

The claims file contains a March 1992 statement from a 
retired Air Force Lt. Colonel, brother-in-law of the 
appellant.  He stated that the veteran was released from 
service due to disability and that the veteran received a 
pension for 20 years due to the disability suffered during 
his tenure of service in World War II.  Therefore, he thought 
that the appellant should be entitled to a widow's benefit.  
He also acknowledged that he was not aware of the nature of 
the disability resulting in the veteran's discharge from 
service.

While the veteran wrote to his mother in 1943 that he thought 
that he had high blood pressure, there is no medical evidence 
of record indicating that the veteran had high blood pressure 
at that time or for many years thereafter.  While the veteran 
may have thought that he had high blood pressure at that 
time, as a layperson he was not competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Furthermore, the veteran's letters imply that he was 
hospitalized and released from service due to nervousness, 
not due to any other disability.

The appellant claims that a letter from Dr. Mullen indicates 
that the veteran died as a result of a disease incurred in 
service.  The Board notes that the letter is actually from 
Dr. Mullen's nurse and that the letter only indicates that 
the veteran's terminal disabilities developed over a long 
period of time, possibly 40 years.  The letter does not state 
that the veteran's terminal disabilities developed during 
service.  The Board further notes that the veteran died more 
than 46 years after discharge from service.  

The Board has considered the March 1992 letter from the Lt. 
Colonel.  The Board notes that if VA had found the veteran to 
be totally disabled due to disability incurred in or 
aggravated by service, the veteran would have been awarded 
compensation benefits rather than pension benefits.  As noted 
above, the veteran's award of pension benefits was based on 
non service-connected disability.  The Board further notes 
that Lt. Colonel is not noted to be a medical professional, 
consequently he is not qualified to provide a medical opinion 
as to the cause of the veteran's death.  Espiritu.  In any 
event, he acknowledged that he was not aware of the nature of 
the disability resulting in the veteran's discharge from 
service.  Therefore, his statement is not probative of a 
connection between the veteran's period of service and the 
cause of the veteran's death.

The RO attempted to obtain all medical evidence identified by 
the appellant.  These records include private medical 
records, Social Security medical records, and VA medical 
records, all dated subsequent to September 1968.  The records 
obtained show that since 1968 the veteran has received 
treatment for several disabilities, including a myocardial 
infarction, hypertension and strokes.  None of these records, 
including the terminal hospital records, related these 
diseases to the veteran's military service.  Since the 
appellant has submitted no medical evidence indicating that 
any of the diseases that caused the veteran's death were 
related to service, the Board finds that she has not met her 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that her claim for 
service connection for the cause of the veteran's death is 
well grounded.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

